Case 1:18-cv-24227-CMA Document 52 Entered on FLSD Docket 12/26/2018 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   JASON MILLER,

        Plaintiff,

   v.                                                      1:18-CV-24227-CMA

   GIZMODO MEDIA GROUP, LLC, et al.,

      Defendants.
   ____________________________________

          JOINT STATUS REPORT REGARDING JURISDICTIONAL DISCOVERY

          Plaintiff Jason Miller and Defendant William Menaker, through counsel and pursuant to

  the Court’s December 11, 2018 Order [Doc. 40], submit this Joint Status Report to advise the

  Court on their progress regarding jurisdictional discovery. Plaintiff served written jurisdictional

  discovery requests on November 30, 2018. Defendant Menaker will provide responses and/or

  objections to those requests by December 31, 2018. Plaintiff intends to review those responses

  and/or objections to evaluate whether there are discovery disputes and whether he will seek a

  jurisdictional deposition of Defendant Menaker. The parties will advise further in the next

  biweekly status report, on January 9, 2019.

         Dated: December 26, 2018                   Respectfully submitted,

        /s/ Shane B. Vogt                           /s/ Charles D. Tobin
        Shane B. Vogt (FBN 257620)                  Charles D. Tobin (FBN 816345)
        Kenneth G. Turkel (FBN 867233)              Chad R. Bowman (admitted pro hac vice)
        BAJO | CUVA | COHEN | TURKEL                Maxwell S. Mishkin (admitted pro hac vice)
        100 North Tampa Street, Suite 1900          BALLARD SPAHR LLP
        Tampa, Florida 33602                        1909 K Street, NW, 12th Floor
        Telephone: (813) 443-2199                   Washington, DC 20006
        Fax: (813) 443-2193                         Telephone: (202) 661-2200
        svogt@bajocuva.com                          Fax: (202) 661-2299
        kturkel@bajocuva.com                        tobinc@ballardspahr.com
                                                    bowmanchad@ballardspahr.com
        Attorneys for Plaintiff                     mishkinm@ballardspahr.com
                                                    Attorneys for Defendant William Menaker
